                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

CHARLES LAMONT NORWOOD,
aka MS. CHELSY,

                                                                   ORDER
                            Plaintiff,
              v.                                                 11-cv-507-bbc

DR. TOBIASZ, DR. GARBELMAN,
DR. CALLISTER, MR. POLLARD,
JAMES MUENCHOW, CYNTHIA THORPE,
MICHAEL MEISNER, DON STRAHOTA,
WELCOME ROSE, MELISSA ROBERTS
and SCHWOCHERT,

                            Defendants.
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

       Plaintiff Charles Lamont Norwood has filed a motion to modify the collection of his

filing fees under 28 U.S.C. § 1915(b)(2). Plaintiff requests that the institution where he is

in custody stop taking 100% of his deposits from his inmate account to pay for the filing fees

owed in five of his federal cases and instead collect only 20% of his deposits and pay off one

case at a time. (It appears from the Wisconsin Department of Corrections website that

plaintiff is now being held at the Milwaukee Secure Detention Facility.) Plaintiff filed a

similar motion to modify payment of his filing fees in case 09-cv-738-bbc, which I denied

on September 3, 2010.

       In 2016, the Supreme Court rejected the very argument presented by plaintiff and

confirmed that 28 U.S.C. § 1915(b)(2) requires “simultaneous, not sequential, recoupment

of multiple filing fees.” Bruce v. Samuels, 136 S. Ct. 627, 631 (2016). In other words, the


                                              1
statute requires the institution to take 20% of plaintiff’s income for each case for which he

still owes filing fees. Id. Accordingly, plaintiff’s motion will be denied.




                                           ORDER

       IT IS ORDERED that plaintiff Charles Norwood’s motion to modify payment of his

filing fees, dkt. #88, is DENIED.

       Entered this 8th day of November, 2018.

                                           BY THE COURT:

                                           /s/
                                           _______________________________
                                           BARBARA B. CRABB
                                           District Judge




                                              2
